CIRILLO, President Judge,
dissenting:
I join Judge Brosky’s dissenting opinion. I write separately only to emphasize my disagreement with the majority’s implication that a court’s jurisdiction in a declaratory judgment action hinges on whether or not new plaintiffs will file new lawsuits during the pendency of the action.
In Vale Chemical Co. v. Hartford Accident and Indemnity Co., 512 Pa. 290, 516 A.2d 684 (1986), the Pennsylvania Supreme Court dismissed the declaratory judgment action for lack of subject matter jurisdiction. Sandra Smith, the tort plaintiff involved in the original case, was not joined in the subsequent declaratory judgment action. The court stated: “While we recognize the importance of the ques*585tions involved in this matter, importance alone does not confer jurisdiction where it does not otherwise exist.” Id., 512 Pa. at 296, 516 A.2d at 687-88 (emphasis added). In the case before us, unlike the situation in Vale, the court had jurisdiction at the time the action was filed. It was only since the filing of the declaratory judgment action that additional lawsuits were filed. I agree with Judge Brosky that the filing of additional lawsuits cannot divest a court of jurisdiction where it otherwise exists. See generally 20 Am.Jur.2d, Courts § 147.